Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered April 28, 2003, convicting him of attempted assault in the second degree, criminal possession of a weapon in the fourth degree, criminal possession of stolen property in the fifth degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was provided with “meaningful representation” by his trial attorney (People v Benevento, 91 NY2d 708, 712 [1998]; see People v Baldi, 54 NY2d 137 [1981]; People v Castaño, 236 AD2d 215 [1997]). The defendant’s trial attorney pursued a sound strategy (see People v Castano, supra), securing a series of favorable rulings on the defendant’s behalf, among them, the trial court’s determination that there was insufficient evidence of physical injury to support the charge of assault in the second degree and the trial court’s determination to submit the charge of petit larceny to the jury as a lesser-included offense of robbery in the first degree. H. Miller, J.P., Ritter, Goldstein and Crane, JJ., concur.